Citation Nr: 0841456	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits, in the amount of $2,299.20.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to 
August 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's request for 
waiver of the recovery of an overpayment in the amount of 
$2,299.20.  

In an October 2003 letter to the Committee, the veteran noted 
that he currently has hepatitis C as a result of blood 
transfusions he received during service in the Republic of 
Vietnam.  This matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

As relevant here, the veteran has had three periods of 
incarceration:  from May 12, 1993 to October 5, 1994 (first 
period of incarceration); from August 3, 1995, to October 21, 
1996 (the second period of incarceration); and from March 12, 
1999, to a projected release date of June 11, 2008 (the third 
period of incarceration).  A notice of overpayment was issued 
in March 2003 based on reductions for the first two periods 
of incarceration.  The amount of the March 2003 overpayment 
debt was $1,209.08.  The veteran sought a waiver of recovery 
of that overpayment indebtedness and the Committee granted 
that waiver in a September 2003 decision.  

An overpayment in the amount of $2,299.20 based on reductions 
for the third period of incarceration is at issue here.  In 
its April 2005 decision, the Committee addressed only the 
veteran's request for a waiver of recovery of that 
overpayment.  The Committee did not address the validity of 
the debt.  The validity of the debt is the threshold 
preliminary determination that must be met prior to a 
decision on a waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. 
§ 1.911(c) (2008).  The veteran's representative stated in 
his November 2008 informal hearing presentation that the 
origin of the overpayment is not clear.  Remand is required 
for a determination of whether the amount of the overpayment 
was properly calculated.  Once the proper amount of the 
indebtedness has been determined, the issue of the waiver of 
recovery of the overpayment must be readjudicated.  

The veteran asserts that he had medical expenses while 
incarcerated.  He did not provide any details of those 
expenses and while four financial status reports are in the 
claims folder, they are not only far from complete, but they 
contain no figures for medical expenses.  Some imply that he 
may have been paying medical expenses for his wife (or 
perhaps she is his ex-wife), whom he identifies as disabled 
and unable to work.  Similarly, the veteran's representative 
stated in the November 2008 informal hearing presentation 
that a relevant equitable consideration here should be that 
the veteran has dependants.  The RO should notify the veteran 
that if he was required to pay any of his own medical 
expenses while incarcerated, or if he was providing the 
necessities of life for any dependents, he should provide 
that information, with sufficient detail as to amounts and 
reasons, to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide an updated 
Financial Status Report (FSR).  Explain to 
him that if he had personal medical 
expenses that he was required to pay while 
incarcerated, or if he was providing for 
the basic necessities of life for any 
dependents during his incarceration, he 
should provide details of those expenses, 
both as to amount and as to the reason for 
such expenses.  

2.  Adjudicate the issue of the validity 
of the overpayment debt in the amount of 
$2,299.20.  Specifically, determine 
whether the amount of the overpayment was 
properly calculated.  

3.  If there is a valid debt, readjudicate 
the veteran's request for waiver of the 
recovery of the overpayment.  If the 
request for a waiver remains denied, issue 
the veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

